Case: 3:21-cv-00193-TMR-MRM Doc #: 17 Filed: 08/05/21 Page: 1 of 2 PAGEID #: 199




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


JESSICA LYNN GRIECO,

                       Petitioner,                :   Case No. 3:21-cv-193

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

TERI BALDAUF, Warden,
 Ohio Reformatory for Women,

                                                  :
                       Respondent.


  DECISION AND ORDER DENYING MOTION FOR EVIDENTIARY
                      HEARING


       This habeas corpus case is before the Court on the Petitioner’s Motion for an Evidentiary

Hearing (ECF No. 14).

       Petitioner cites the correct standard for an evidentiary hearing in an action under 28 U.S.C.

§ 2255 where a federal prisoner brings a collateral attack against her or his federal sentence. Id. at

PageID 190. However, this is an action under 28 U.S.C. § 2254 wherein Petitioner seeks relief

from her sentence by a state court. She relies on authority for such hearings from before adoption

of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat.

1214)(the "AEDPA"), to wit, Townsend v. Sain, 372 U.S. 293, 313 (1963). However, the Supreme

Court of the United States has interpreted the AEDPA to prohibit evidentiary hearings in § 2254

cases until and unless the petitioner has established under 28 U.S.C. § 2254(d)(2) that the state

court’s decision is based on an unreasonable determination of the facts in light of evidence


                                                  1
Case: 3:21-cv-00193-TMR-MRM Doc #: 17 Filed: 08/05/21 Page: 2 of 2 PAGEID #: 200




presented to those state courts. Cullen v. Pinholster, 563 U.S. 170 (2011).

       Accordingly, Petitioner’s Motion for Evidentiary hearing is DENIED without prejudice to

its renewal if the requirements of Pinholster are met.



August 5, 2021.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                 2
